Opinion by
Cole, J.
It was stipulated that the merchandise consists of croquet sets containing balls, mallets, and other articles used in playing the game of *258croquet, similar in all material respects to the croquet sets the subject of Abercrombie & Fitch Co. v. United States (10 Cust. Ct. 222, C. D. 758). That record was incorporated herein. In the cited case the court held that the croquet sets were not properly classifiable as entireties for tariff purposes, and that the balls and mallets included therein, being specially provided for in paragraph 1502, were dutiable at 20 percent ad valorem under said paragraph 1502, as amended by the trade agreement with the United Kingdom (T. D. 49753). In accordance therewith the court held the merchandise in question to be classifiable under the said amended paragraph 1502, as claimed.